Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 1 of 25




         EXHIBIT 17
        Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 2 of 25

                                                                                                      US009049137B1


(12) United States Patent                                                        (10) Patent No.:                    US 9,049,137 B1
       Markine                                                                   (45) Date of Patent:                                 Jun. 2, 2015

(54) HASH BASED ECMP LOAD BALANCING                                           (56)                     References Cited
       WITH NON-POWER-OF-2 PORT GROUP
       SIZES                                                                                   U.S. PATENT DOCUMENTS
                                                                                     7,680,923 B1*     3/2010 Allan ............................ TO9,224
(75) Inventor: Mikhail Markine, Mountain View, CA                                    8,756,424 B2 *    6/2014 Roitshtein et al. .                T13,171
               (US)                                                            2003.0137978    A1*     7, 2003 Kanetake ...........                                    370,386
                                                                               2004/0264464    A1*     12/2004 Wong.                                           ... 370/350
                                                                               2010, 0046515   A1*      2/2010 Wong.                                                   370,390
(73) Assignee: Google Inc., Mountain View, CA (US)                             2012/0106347    A1*     5, 2012 Allanet         . . . . . . . . . . . . . . . . . . .   370.238




                                                                              * cited by examiner
(*) Notice:          Subject to any disclaimer, the term of this
                                                                              Primary Examiner — Jung Park
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 358 days.                               Assistant Examiner — Chuong MNguyen
                                                                              (74) Attorney, Agent, or Firm — Edward A. Gordon; Foley &
                                                                              Lardner LLP
(21) Appl. No.: 13/567,396
                                                                              (57)                      ABSTRACT
(22) Filed:          Aug. 6, 2012                                             The invention is directed to optimizing load balancing for
                                                                              equal cost multiple path (ECMP) network routing by improv
                                                                              ing the load balancing of network data traffic across multiple
(51)   Int. C.                                                                equal cost next hop egress network links that have the same
       H04L      2/56               (2006.01)                                 next hop routing cost. At least one of the various embodi
       H04L      2/76               (2013.01)                                 ments may enable improve load balancing of egress network
       H04L      2/8                (2006.01)                                 links by programming network routing tables and conducting
       HO4L      2/721              (2013.01)                                 diagnostic processes and testing to determine if a pro
(52)   U.S. C.                                                                grammed network routing table optimally load balances the
       CPC ................. H04L 45/16 (2013.01); H04L 45/12                 outgoing the network data traffic among the equal cost next
                              (2013.01); H04L 12/185 (2013.01)                hop egress network links. If an embodiment determines that a
(58)   Field of Classification Search                                         programmed network routing table is load balancing less
       CPC ..................................................... HO4W 28/08   effectively than desired, it may re-program the network rout
       USPC .................................. 370/235, 238,386,390           ing table(s).
       See application file for complete search history.                                     21 Claims, 13 Drawing Sheets
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 3 of 25


U.S. Patent                     Jun. 2, 2015       Sheet 1 of 13                                  US 9,049,137 B1




                110

   108


                      S
                            s
                                          Router Device
                                                        s             Mobile             x.
                                                                                              &
                                                                                                       116

                          erter Device                            (Tablet) Device                 u?

         Nettuork
                                                                  /                    Mobile
                                                                                 (Handheld) Device
   (Desktop) in                          Ingress Network
                                                                       1.
                          104




                                                    Nettuork Device

                                                                           106




                                         Egress Network




                                                                      S.

                      118                120                122                  124                    126

                                               Fig. 1
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 4 of 25


U.S. Patent              Jun. 2, 2015            Sheet 2 of 13                           US 9,049,137 B1




                                                                                    -       2:3




             Aieaory                      238          isse:
         Operating Systern                            Siggi;

                                                     Nigit:a:k
                                        233
          iDaii; Storage                 N           interface
                                              grocessor
                                        23: - ikaaitia                           Attia
                                         Si i Stationai;                        interface
                                                      Store 88.
                                               rear-o-o-o-o-o-o-o-o-o-           printing
                                                    {}^{ncessir                  iaica
                                        238,         Readairie                  interface
                                                   Reinovaisie
                                                     Siga':g:
              voising
           Agagication:                    input/Output.
                                        */interface
                                               sessessessessssssssssssssswaxs    isiting
              ristics:
           Aggiication                                                          interfa:
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 5 of 25


U.S. Patent       Jun. 2, 2015    Sheet 3 of 13        US 9,049,137 B1




                                 Fig. 3
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 6 of 25


U.S. Patent        Jun. 2, 2015          Sheet 4 of 13    US 9,049,137 B1




              K^       išeceive incoming neiaork
                     iaia (it ingress settiwork ink



                       gier8isig insisi italiate inases
                        in part on neicork data



                           Determine egress
                {{6 A Y network ink using
                          iiisi aginie is: Gaitig
                           initive of egress
                           gieiaixi'k iiiiks N



                           forwari ngii:grk
                408/        isia is next igg
                          titrongi, ietermined
                          egress network link


                                  igitig':




                                Fig. 4
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 7 of 25


U.S. Patent       Jun. 2, 2015    Sheet 5 of 13        US 9,049,137 B1
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 8 of 25


U.S. Patent       Jun. 2, 2015    Sheet 6 of 13        US 9,049,137 B1
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 9 of 25


U.S. Patent       Jun. 2, 2015              Sheet 7 of 13        US 9,049,137 B1




                          C:

                  w.2.8598.98
                      3.338gia...
                          i.                                 M
                           s      8.333333 is
                               T8      is T                 3.
                          8;
                                     assic   is
                                 8 is sigic: 8
                          9      8 is stics 36
                          3.         338to 8
                                 3 : 333ctic 38
                         2.382dig. 8.
                         ;3       3 is:              8
                          4.      : 8:               8
                         iii.338:8

                                 Fig. 7A



                                    notic
                I3  3 cities
                TT cities TI
                 :3 sistics II
                               ...E.8sities
                                    wavesseexaawaa




                                 Fig. 7B
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 10 of 25


U.S. Patent        Jun. 2, 2015   Sheet 8 of 13         US 9,049,137 B1




                C2 133             1
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 11 of 25


U.S. Patent            Jun. 2, 2015             Sheet 9 of 13                         US 9,049,137 B1


                                   r Sigg't                     /---------------------- {{if

              3:2                iete; iiiiie initiati
              SM 2 /               configuration
                                    paraiseiers

                     i:                   Y.
                    98g/              Fragrain
                    ---------
                                      agic: oik
                                  isitting iai is



                                   programsaid
                                  iraaiiig fairies


              908 // Monitor  distribution
                      of network  iata on




                       92 yy
                                ^ SydMmm-mm-mm

                                       ire firg D

                                                                Fig. 9
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 12 of 25


U.S. Patent               Jun. 2, 2015           Sheet 10 of 13          US 9,049,137 B1



                                      ( start
                                                                     -    it;
            s
                   a />   s:   -       W             t        ...&
            1002/              Oeter nine number of eigniai
                                   cost next iop egress
                                    pietzsgrk iiiks (N




          1004/
                    as Determine number  of switching &
                                 chips (c)

                          s
                i 808/             {etermine ninter of
                                     hasising bits {x}




                         - program network routing
            100/                    iabie for each cip




                                           Fig. 10
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 13 of 25


U.S. Patent           Jun. 2, 2015          Sheet 11 of 13                                   US 9,049,137 B1




              -r-,
         1102/ Determine set of agital cost next
                              hop inks {N}
                      --ee-eeeee




              -       .
         ter i eterinine  network
                 tairie shift raiuerotting
                                    (R

                     -o-o-o-o-o:Š-
          i{8 /N Program network ront tes far
                 equal cost next hops shifting
                  egress network ink roities
                            iased in part on R

                                     ^ \
                            -1              \s Yes
              1108/X More geiz:8; it is           a-a-areas ex4-sea-4-4-aa-ra-4-4-----e.-.

                '--       Ngu tes to prograp.
                              N-1
                               vig

                                ...Y.
                              r Keiiirii;




                               Fig. 11
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 14 of 25


U.S. Patent           Jun. 2, 2015                                                 Sheet 12 of 13   US 9,049,137 B1




            2:3         w                    :                                 ...   'x...
              </        i&ceive pietivork digitat it
                                 ingress neia.ork ink



                       i eteritaine ioaitiaiaricing
                                 function


                                wa waxaaws       --- X                               ------
                                                                                              r

                            8

                        a.            i eteristine egress
                                     natioark ink using
                                             load balancing
                                                function



              1208/                 forwari gaissarik
                                   data to tiestination
                                   tiroitgi, ie termined
                                    gress setwork ink


                                                         -----------------------


                                                             Return
   Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 15 of 25


U.S. Patent               Jun. 2, 2015                      Sheet 13 of 13       US 9,049,137 B1




                                                                             -     3iji

            x   <        s. ... ... . .
        1382/
          's-
                      i.eierintine set if equai cost neci
                          inap igress network inks


        1304/            Determine joad balancing
                                             fit-iction


        1305/N program network routies for
                       8quai cost next hops ased on x-r
                          laai initiaticing function :


                                            -           \      Ygs
                    1308/YM 3:2 3isti: { rk
                                          gutes to program
                                            Na Y
                                            -
                                                i&gt;igi:




                                            Fig. 13
         Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 16 of 25


                                                     US 9,049,137 B1
                              1.                                                                     2
         HASH BASED ECMP LOAD BALANCING                                   FIGS. 7A and 7B illustrate two examples using a hash
         WITH NON-POWER-OF-2 PORT GROUP                                based load balancing function;
                      SIZES                                               FIGS. 8A, 8B, and 8C illustrate examples of aggregate load
                                                                       balancing based on programmed network routing tables;
                   TECHNICAL FIELD                                        FIG. 9 shows a flow chart of a process for ECMP load
                                                                       balancing:
  Various embodiments relate generally to load balancing                  FIG. 10 shows a flow chart of a process for programming
network traffic, and more particularly to, load balance net            network routing tables;
work traffic across equal-cost multi-path (ECMP) network                  FIG. 11 shows a flow chart of a process for programming
links.                                                            10   network routing tables using a right-shift R value;
                                                                          FIG. 12 shows a flow chart of a process for load balancing
                      BACKGROUND                                       that determines which load balancing function to use; and
                                                                          FIG. 13 shows a flow chart of a process for programming
   Equal-cost multi-path (ECMP) routing is a network rout              network routing tables that determines how to program the
ing technique where incoming network traffic destined for the     15   network routing tables based on the load balancing function.
same next-hop destination may be routed over multiple “best
cost paths. Generally, network routers are designed to for                     DESCRIPTION OF THE EMBODIMENTS
ward incoming network traffic using egress network links that
offer the lowest cost for the next hops. Network routers deter            Various embodiments now will be described more fully
mine lowest cost egress network links by considering mul               hereinafter with reference to the accompanying drawings,
tiple metrics such as, network path length, reliability, delay,        which form a part hereof, and which show, by way of illus
bandwidth, load, and the like. When multiple egress network            tration, specific exemplary embodiments by which the inven
links are determined to have equal cost, network routers may           tion may be practiced. The embodiments may, however, be
Sometimes apply load balancing algorithms to distribute net            embodied in many different forms and should not be con
work traffic among the equal cost next hop egress network         25   strued as limited to the embodiments set forth herein; rather,
links. In many circumstances, the effectiveness of load bal            these embodiments are provided so that this disclosure will be
ancing depends several factors, such as, network topology,             thorough and complete, and will fully convey the scope of the
network protocol, number of egress network links, probabil             embodiments to those skilled in the art. Among other things,
ity of egress network link failure, hardware configuration and         the various embodiments may be methods, systems, media or
features, number of ingress network links, network routing        30   devices. Accordingly, the various embodiments may take the
table geometry, and the like. For example, some commonly               form of an entirely hardware embodiment, an entirely soft
used ECMP load balancing strategies are less effective when            ware embodiment or an embodiment combining software and
the number of equal cost next hop egress network links is not          hardware aspects. The following detailed description is,
a power-of-two.                                                        therefore, not to be taken in a limiting sense.
   Given the dynamic nature of network traffic and the com        35      Throughout the specification and claims, the following
plexity of network architecture and routing configurations it          terms take the meanings explicitly associated herein, unless
can be difficult for network administrators to identify and            the context clearly dictates otherwise. The phrase “in one
implement ECMP load balancing strategies that are effective.           embodiment as used herein does not necessarily refer to the
However, ECMP load balancing may be improved if network                same embodiment, though it may. Furthermore, the phrase
routing tables can be programmed when load balancing per          40   “in another embodiment as used herein does not necessarily
formance is determined to be unsatisfactory.                           refer to a different embodiment, although it may. Thus, as
                                                                       described below, various embodiments of the invention may
         BRIEF DESCRIPTION OF THE DRAWINGS                             be readily combined, without departing from the scope or
                                                                       spirit of the various embodiments.
   Non-limiting and non-exhaustive embodiments of the             45     In addition, as used herein, the term 'or' is an inclusive
present invention are described with reference to the follow           “or operator, and is equivalent to the term “and/or unless
ing drawings. In the drawings, like reference numerals refer           the context clearly dictates otherwise. The term “based on is
to like parts throughout the various figures unless otherwise          not exclusive and allows for being based on additional factors
specified.                                                             not described, unless the context clearly dictates otherwise. In
   For a better understanding of the present invention, refer     50   addition, throughout the specification, the meaning of “a.
ence will be made to the following Description of the                  “an and “the include plural references. The meaning of
Embodiments, which is to be read in association with the               “in” includes “in and “on.
accompanying drawings, wherein:                                           Briefly stated, various embodiments are directed towards
   FIG. 1 illustrates an overview of a system in which various         improving and optimizing load balancing for equal cost mul
embodiments may be practiced;                                     55   tiple path (ECMP) network routing by improving the load
   FIG. 2 shows an exemplary network device that may be                balancing of network data traffic across multiple equal cost
arranged as a ECMP load balancing switch or router device:             next hop egress network links that have the same next hop
   FIG. 3 illustrates an example of a system in which various          routing cost. At least one of the various embodiments may
embodiments of an ECMP load balancer may be imple                      enable improved load balancing of egress network links by
mented with coupled ingress network links, Switching chips,       60   programming network routing tables, for example ECMP
routing tables, and egress network links;                              routing tables, and conducting diagnostic processes and test
   FIG. 4 shows a flow chart of a process for load balancing           ing to determine if a programmed network routing table opti
network traffic across ECMP egress network links;                      mally load balances outgoing network data traffic among the
   FIGS.5A,5B, and 5C illustrate examples in which various             equal cost next hop egress network links. If an embodiment
embodiments may program network routing tables;                   65   determines that a programmed network routing table is load
   FIGS. 6A, 6B, and 6C illustrate examples of load balancing          balancing less effectively than desired, it may re-program the
based on programmed network routing tables;                            network routing table(s).
       Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 17 of 25


                                                        US 9,049,137 B1
                              3                                                                    4
  At least one of the various embodiments may enable mini                 may be applied to accommodate the virtual and hardware
mizing network data traffic flow disruption that may occur                resources available. Also, for at least one of the various
when an ECMP load balancer forwards network data that is                  embodiments, having an egress network link count that is not
part of the same session, or stream, to different equal cost              a power of two may require load balancing strategies that are
egress network links. In at least one of the various embodi               different than embodiments having egress network link
ments, network data traffic flow disruption may be reduced by             counts that the are a power of two. In some cases, at least one
employing a bucketing function that may enable network data               of the various embodiments may be arranged to only have one
having the same source and destination to be forwarded to the             load balancing strategy available.
same egress network link. Minimizing network data traffic                    At least one of the various embodiments may employ a
flow disruption may improve network data traffic perfor              10
                                                                          load balancing strategy based on grouping ingress network
mance because Some network protocols, such as TCP, are                    links into sets, where each set of ingress network links may
well known to benefit from sending all network data for a                 have a corresponding network routing table. And, each set of
session through the same egress network link. In cases where              ingress network links may have its corresponding network
flow disruption is not at issue at least one of the various               routing table programmed independently to route incoming
embodiments may route networkflows disregarding whether              15
the all network data in a network stream is being forwarded to            network data traffic to the same set of egress network links. In
the same egress network link.                                             at least one of the various embodiments, the grouping of
   At least one of the various embodiments may use one or                 ingress network links may be based on available Switching
more Switching chips each having separate network routing                 hardware or software. Also, for at least one of the various
tables that may be programmed to route incoming network                   embodiments, each ingress network link set may correspond
data arriving at ingress network links to equal cost next hop             to a unique network Switching chip where each Switching
egress network links. In at least one of the various embodi               chip has its own programmable network routing table. In any
ments, the Switching chips may be grouped together so that all            event, in at least one of the various embodiments, ingress
Switching chips in the group may route network data to the                networking links grouped into sets having separate and dis
same set of equal cost next hop egress network links. At least       25   tinct network routing tables may be enabled to program the
one of the various embodiments may program the network                    network routing table individually to determine the load bal
routing tables of the grouped Switching chips to load balance             ancing of network flows routed to the egress network links.
incoming network data as evenly as possible across the deter                 At least one of the various embodiments may load balance
mined equal cost next hop egress network links. Also, at least            network data traffic based on a hash key (H) generated from
one of the various embodiments may determine how the                 30   Some or all of the incoming network data. The hash key may
network routing tables should be re-programmed to optimize                have a fixed bit length (K). An index (B) may be calculated as
load balancing for the equal cost next hop egress network                 H modulo the number of egress network links (N). (B-H
links. In at least one of the various embodiments, optimizing             modulo N). Functions of this type are sometimes called buck
the load balancing across the equal cost next hop egress                  eting functions and the calculated indexes (B) are sometimes
network links includes distributing the network data traffic         35   referred to as bins. The bin may be an index or pointer to an
across the equal cost next hop egress network links as evenly             entry in the network routing table that may determine which
as possible. In at least one of the various embodiments, opti             equal cost next hop egress network link incoming network
mization may have different goals depending on the desired                data from which the hash key was generated may be routed to.
performance goals. At least one of the various embodiments                Assuming that the parts of the incoming network data used to
may measure the load balancing performance of one or more            40   generate the hash key are sufficiently random, selecting equal
programmed network routing tables to determine if the for                 cost next hop egress network links using the B-H modulo N
warded network data traffic is being evenly distributed to the            function may load balance the network data traffic across the
egress network links. Further, at least one of the various                equal cost next hop egress network links.
embodiments may be arranged to monitor network data traffic                 In at least one of the various embodiments, the distribution
and distribution to detect when network data is being distrib        45   and quality of the load balancing may depend on how the
uted over the equal cost next hop egress network links                    network routing tables are programmed. Also, for at least one
unevenly. For example, if undesirable load balancing of net               of the various embodiments, if the load balancing strategy
work data is detected, one or more actions may be performed               uses a hashing function that generates hash keys having a
including: logging the occurrence to a log file; sending a                bit-length of 4 bits then, for at least one of the various embodi
notification email to an operator, sending a text message to an      50   ments, there are a total of 16 possible hash keys. For at least
operator, signaling the event by using a user-interface; trig             one of the various embodiments, all of the network data
gering an optimization cycle, and the like. Also, at least one of         received at the ingress network links will be assigned a hash
the various embodiments may be arranged to initiate re-pro                value in the range of 0 through 15. If one of the various
gramming of the network routing tables to correct uneven                  embodiments had 16 equal cost next hop egress network links
load balancing of network data.                                      55   it may have a network routing table with sixteen entries map
   At least one of the various embodiments may be arranged                ping each of the available hash Values (16) to one egress
to determine load balancing strategy by determining which                 network link. Assuming that the network data used to gener
load balancing function to apply when distributing incoming               ate the hash key was Sufficiently random, an embodiment so
network data traffic. The particular load balancing function              arranged would be expected to balance the network data
may be determined after monitoring the quality of the distri         60   traffic evenly across all of the 16 equal cost next hop egress
bution of the network data traffic. If the network data traffic is        network links. This loadbalancing strategy is illustrated in the
not being distributed satisfactorily, embodiments may be                  table shown in FIG. 7A. However, in at leastone of the various
enabled to determine another load balancing strategy. The                 embodiments, having a non-power of 2 number of equal cost
particular strategy may be determined based on variety of                 next hop egress network links may result in uneven load
methods, such as, random selection, round-robin, rule-based          65   balancing because a bucketing function may not evenly load
determination, manual configuration by an operator, and the               balance if there may be a non-power of 2 number of equal cost
like. Rules employed to determine load balancing strategy                 next hop egress network links.
       Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 18 of 25


                                                   US 9,049,137 B1
                                 5                                                             6
Exemplary Operating Environment                                   devices could be remotely connected to either LANs or
   FIG. 1 illustrates an embodiment of a system in which WANs via a modem and temporary telephone link.
embodiments of the present invention may operate. However,           Ingress Network 104 and Egress Network 106 are con
not all of the components in the depicted system may be structed for use with various communication protocols and
required to practice the invention, and variations in the 5 technologies, including transmission control protocol/inter
arrangement and type of the components may be made with net protocol (TCP/IP), user datagram protocol (UDP), a wire
out departing from the spirit or scope of the invention.          less application protocol (WAP), global system for mobile
   As shown in the figure, system 100 includes one or more communications (GSM), code division multiple access
ingress network link node devices 108-116, network 104,           (CDMA), wide code division multiple access (WCDMA),
egress network link network 106, one or more switches 102, 10 CDMA2000, Long Term Evolution (LTE), high speed down
and one or more egress network link node devices 116-126. load packet access (HSDPA), time division multiple access
Network 104 is in communication with and enables commu            (TDMA), general packet radio service (GPRS), ultra wide
nication between each of the ingress network link node band (UWB), IEEE 802.16 Worldwide Interoperability for
devices 108-116 and the switch(es) 102. Egress network link Microwave Access (WiMax), IEEE 802.11 (WiFi), and the
network 106 further enables communication with and enables 15 like. In essence, Ingress Network 104 and Egress Network
communication between the switch(es) 102 and the egress           106 include any communication method or medium by which
network link node device 118-126.                                 information may travel between the various devices of system
   Ingress network link node devices 108-116 may include 100. Ingress Network 104 and Egress Network 106 may
virtually any computing device capable of receiving and further include one or more network management devices,
sending network data over a network, and/or to and from 20 which may include network providers, load balancers, appli
another computing device. The set of Such devices may cation managers, or the like. Network management devices
include devices that typically connect using a wired commu may manage communication sessions, tag communication
nications medium such as personal computers, tablet com traffic, place data cookies on client devices, and perform other
puters, multiprocessor systems, servers, microprocessor network management operations.
based or programmable consumer electronics, network PCs, 25 Ingress Network 104 and Egress Network 106 may include
Switches, routers, hubs, and the like. Further, ingress network wireless interfaces, wireless forms of communication, and/or
link node devices 108-116 may include any device that is wireless links such as cellular networks, satellite links, Infra
capable of connecting via a wireless communication signal Red, Micro-Wave links, Open Air Laser links, and the like.
Such as a personal digital assistant (PDA), pocket PC, wear These wireless links may include various mobile communi
able computer, portable computing device, tablet computing 30 cation protocols such as wireless application protocol (WAP),
device, mobile computing device, cellphones, Smartphones, global system for mobile communications (GSM), code divi
pagers, walkie talkies, radio frequency (RF) devices, infrared sion multiple access (CDMA), time division multiple access
(IR) devices, citizen band (CB) radio devices, or any other (TDMA), wide code division multiple access (WCDMA),
device that is equipped to communicate over a wireless com CDMA2000, Long Term Evolution (LTE), high speed down
munication medium. Ingress network link node devices may 35 load packet access (HSDPA), general packet radio service
also include integrated devices combining one or more of the (GPRS), ultra wide band (UWB), IEEE 802.16 Worldwide
preceding devices and/or elements of one or more of these Interoperability for Microwave Access (WiMax), IEEE
devices. Further, ingress network link devices may be 802.11 (WiFi), and the like.
Switches, routers, hubs, and the like, that may be associated        The medium used to transmit information in mobile com
with other networks and/or sub-networks.                       40 munication links as described above may generally include
   Ingress Network 104 and Egress Network 106 are config any communication medium or communication media that
ured to couple one computing device to another computing can be accessed by a computing device. Such media may
device, enabling them to communicate. Ingress Network 104 include any processor readable non-transitory storage media.
and Egress Network 106 are enabled to employ any form of Processor readable media may also include transitory wired
medium for communicating information from one electronic 45 and/or wireless communication media, or any combination
device to another. Also, Ingress Network 104 and Egress thereof. Additionally, processor-readable media typically
Network 106 may include a wireless interface, and/or a wired embodies computer-readable instructions, data structures,
interface. Such as the Internet, Cloud Computing, and the like, program modules, or other data. Such data may be stored on
in addition to local area networks (LANs), wide area net the processor readable non-transitory storage media. Such
works (WANs), direct connections, such as through a univer- 50 data may also be communicated through a communication
sal serial bus (USB) port, other forms of communication medium in a modulated data signal Such as a carrier wave,
medium, or any combination thereof. On an interconnected data signal, or other transport mechanism and can include any
set of LANs, including those based on differing architectures type of data. The signal can have one or more of its charac
and protocols, a router, Switch and/or other network appliance teristics set or changed in Such a manner as to encode infor
may act as a link between LANs, enabling messages and data 55 mation, instructions, data, and the like. By way of example,
to be sent from one to another. Also, communication links        communication media includes wireless media Such as fluids
within LANs may include twisted wire pair cable, coaxial or space for acoustic, RF, infrared, laser, microwave, and
cable, and fiber optic cable, while communication links other wireless signals, and wired media Such as twisted pair,
between networks may utilize analog telephone lines, full or coaxial cable, fiber optics, wave guides, and other wired
fractional dedicated digital lines including T1, T2, T3, and 60 media.
T4, Digital Signal level 3 (DS3), Optical Carrier 3 (OC3),        Switch 102 is described in more detail below in conjunc
OC12, OC48, Asynchronous Transfer Mode (ATM), Inte tion with FIG. 2. Briefly, however, switch 102 includes on or
grated Services Digital Networks (ISDNs), Digital Sub more of virtually any network device configured to enable the
scriber Lines (DSLs), wireless links including satellite links, receiving of network data from one or more ingress network
Infra-Red links, Micro-wave links, Open Air Laser links, or 65 link nodes 108-116 and forwarding the network data to one or
other communications links known to those skilled in the art.   more egress network link nodes 118-126. As such, switch 102
Furthermore, remote computers and other related electronic may be implemented on a variety of computing devices
          Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 19 of 25


                                                    US 9,049,137 B1
                            7                                                                       8
including personal computers, desktop computers, multipro                Display 250 may be a liquid crystal display (LCD), gas
cessor Systems, microprocessor-based devices, network PCs,            plasma, electronic ink, light emitting diode (LED). Organic
servers, proxy servers, reverse proxy servers, gateways,              LED (OLED) or any other type of light reflective or light
Switches, routers, network appliances, and the like.                  transmissive display that can be used with a computing
   Egress network link nodes 118-126 represent virtually any          device. Display 250 may be a handheld projector or pico
network device, and the like, to which egress network link            projector capable of projecting an image on a wall or other
node may seek to forward network data. Such network                   object.
devices may provide services that include, but are not limited           Network device 200 also may also comprise input/output
to, web services, mail services, database services reposito           interface 238 for communicating with external devices not
ries, legacy services, telnet services, FTP services, and the
                                                                 10   shown in FIG. 2. Input/output interface 238 can utilize one or
like. Also, egress network link nodes 118-126 may be                  more wired or wireless communication technologies, such as
switches that further forward network data to other networks,         USBTM, FirewireTM, WiFi, WiMax, ThunderboltTM, Infrared,
                                                                      BluetoothTM, ZigbeeTM, serial port, parallel port, and the like.
such as, WANs, LANs, sub-networks, and the like. As such,                Human interface components can be physically separate
egress network link nodes 118-126 may be implemented on a        15   from network device 200, allowing for remote input and/or
variety of computing devices including personal computers,            output to network device 200. For example, information
desktop computers, multiprocessor Systems, microprocessor             routed as described here through human interface compo
based devices, network PCs, servers, proxy servers, reverse           nents such as display 250 or keyboard 252 can instead be
proxy servers, gateways, Switches, routers, network appli             routed through the network interface 232 to appropriate
ances, and the like.                                                  human interface components located elsewhere on the net
  FIG. 2 shows one embodiment of network device 200 that              work. Human interface components include any component
may be included in a system implementing the invention.               that allows the computer to take input from, or send output to,
Network device 200 may include many more or less compo                a human user of a computer.
nents than those shown in FIG. 2. However, the components                Memory 204 may include Random Access Memory
shown are sufficient to disclose an illustrative embodiment      25   (RAM), Read-Only Memory (ROM), and/or other types of
for practicing the present invention. Network device 200 may          memory. Memory 204 illustrates an example of computer
represent, for example, one embodiment of at least one of             readable storage media (devices) for storage of information
network device 102 of FIG. 1.                                         Such as computer-readable instructions, data structures, pro
   As shown in the figure, network device 200 includes a              gram modules or other data. Memory 204 stores a basic
processor 202 in communication with a memory 204 via abus        30   input/output system (BIOS) 208 for controlling low-level
228. Network device 200 also includes a power supply 230,             operation of network device 200. The memory also stores an
network interface 232, audio interface 256, display 250, key          operating system 206 for controlling the operation of network
board 252, input/output interface 238, processor-readable             device 200. It will be appreciated that this component may
stationary storage device 234, and processor-readable remov           include a general-purpose operating system such as a version
able storage device 236. Power supply 230 provides power to      35   of UNIX, or LINUXTM, or a specialized operating system
network device 200.                                                   such as Microsoft Corporation's Windows.(R) operating sys
  Network interface 232 includes circuitry for coupling net           tem, or the Apple Corporation's MAC OS(R) operating sys
work device 200 to one or more networks, and is constructed           tem. The operating system may include, or interface with a
for use with one or more communication protocols and tech             Java virtual machine module that enables control of hardware
nologies including, but not limited to, protocols and technolo   40   components and/or operating system operations via Java
gies that implement any portion of the Open Systems Inter             application programs.
connection model (OSI model), global system for mobile                   Memory 204 further includes one or more data storage 210,
communication (GSM), code division multiple access                    which can be utilized by network device 200 to store, among
(CDMA), time division multiple access (TDMA), wide code               other things, applications 220 and/or other data. For example,
division multiple access (WCDMA), CDMA 2000, Long                45   data storage 210 may also be employed to store information
Term Evolution (LTE), high speed download packet access               that describes various capabilities of network device 200. The
(HSDPA), user datagram protocol (UDP), transmission con               information may then be provided to another device based on
trol protocol/Internet protocol (TCP/IP), Short Message Ser           any of a variety of events, including being sent as part of a
vice (SMS), Multimedia Messaging Service (MMS), general               header during a communication, sent upon request, or the
packet radio service (GPRS), WAP, ultra wide band (UWB),         50   like. Data storage 210 may also be employed to store social
IEEE 802.16 Worldwide Interoperability for Microwave                  networking information including address books, buddy lists,
Access (WiMax), IEEE 802.11 (WiFi), Session Initiation                aliases, user profile information, or the like. Data stores 210
Protocol/Real-time Transport Protocol (SIP/RTP), or any of a          may further include program code, data, algorithms, and the
variety of other wired and wireless communication protocols.          like, for use by a processor, such as processor 202 to execute
Network interface 232 is sometimes known as a transceiver,       55   and perform actions. In one embodiment, at least some of data
transceiving device, or network interface card (NIC). Net             store 210 might also be stored on another component of
work device 200 may optionally communicate with a base                network device 200, including, but not limited to, non-tran
station (not shown), or directly with another computing               sitory media inside processor-readable removable storage
device.                                                               device 236, processor-readable stationary storage device 234,
   Audio interface 256 is arranged to produce and receive        60   or any other computer-readable storage device within net
audio signals such as the sound of a human Voice. For                 work device 200, or even external to network device 200.
example, audio interface 256 may be coupled to a speaker and             Applications 220 may include computer executable
microphone (not shown) to enable telecommunication with               instructions which, when executed by network device 200,
others and/or generate an audio acknowledgement for some              transmit, receive, and/or otherwise process messages (e.g.,
action. A microphone in audio interface 256 can also be used     65   SMS, Multimedia Messaging Service (MMS), Instant Mes
for input to or control of network device 200, for example,           sage (IM), email, and/or other messages), audio, video, and
using Voice recognition.                                              enable telecommunication with another user of another
       Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 20 of 25


                                                      US 9,049,137 B1
                                                                                                       10
mobile device. Other examples of application programs                   function to use. For one it may be desirable to route network
include calendars, search programs, email client applications,          data from the same network data traffic session/flow through
IMapplications, SMS applications, Voice Over Internet Pro               the same egress network link to help avoid network data
tocol (VOIP) applications, contact managers, task managers,             traffic flow disruption which can cause increased overhead
transcoders, database programs, word processing programs,               and latency in some stream based protocols (e.g., TCP/IP). In
security applications, spreadsheet programs, games, search              at least one of the various embodiments, network data may be
programs, and so forth. Applications 220 may include, for               load balanced using bucketing functions to allocated incom
example, Routing Application 222 and Protocol Application               ing network data among a set of bins, where each bin, may be
224.                                                                    translated to an egress network link. Various embodiments
   FIG.3 shows one of the various embodiments 300 that may         10   may use a bucketing function that is at least partially based on
load balance network data traffic by using three groups of              the content of the network data being forwarded to help
ingress network links 304-308. Each group of ingress net                identify network data that is part of the same network data
work links may be processed by corresponding Switching                  traffic flow or session.
chips 310-314. Even though FIG. 3 shows three switching                   In at least one of the various embodiments, each Switching
chips it should be appreciated that various embodiments may        15   chip may have a separate bucketing function for determining
be arranged with different numbers of switching chips. Also,            the bin where to allocate the network data. In another of the
one of ordinary skill in the art should appreciate that various         various embodiments, all the Switching chips in an embodi
embodiments may implement switching chips 310-314 by                    ment may employ the same function for load balancing net
applying a variety of techniques, such as, using several indi           work data among equal cost next hop egress network links.
vidual hardware Switching chips, integrated devices, micro                 Once again referring back to FIG. 3, the embodiment 300
controllers, virtual Switches implemented in Software, a com            may have switching chips 310-314 that each have five bins
bination of circuitry and custom chips, FPGAs, and the like.            316-320. And each bin may be mapped to one of five of the
Further, at least one of the various embodiments 300 may be             available egress network links 330. In at least one of the
incorporated in Switches, routers, and integrated circuit chips         various embodiments, a collector bus 328 may be employed
Supplied by third-party vendors, including, but not limited to,    25   to gather signal paths 322-326 coming from multiple Switch
Broadcom Corporation's StrataXGS family, Cisco Systems                  ing chips and multiplex them appropriately. One of ordinary
Catalyst 6500 family, and the like. One of ordinary skill in the        skill in the art will recognize that there are many well-known
art will appreciate that the arrangement of ingress network             ways to enable multiple signal paths to route signals to the
links may be influenced by many reasons, including, compat              same destination link, e.g., multiplexing signal paths.
ibility with the physical configuration of upstream hardware,      30      At least one of the various embodiments may be arranged
cabling considerations, bandwidth shaping, network fabric               to cooperatively program network routing tables by varying
organization, the Switching chips, hardware geometry,                   how network routing tables in the group map from load bal
expense and cost, and the like. Further, at the least one of the        ancing bins to egress network links. At least one of the various
various embodiments may enable the sets of ingress network              embodiments may determine a value (R) and apply it to
links that may be virtual groupings of links. Also, in at least    35   shift-rotate how the load balancing bins map to the egress
one of the various embodiments, ingress network links may               network links. For at least one of the various embodiments, if
be grouped into sets based on their physical layout.                    R is determined to be zero, the network routing tables in the
   Continuing, with FIG.3, a number of ingress networklinks             group may be programmed so the first loadbalancing bin may
(N) 302 may receive incoming network data from Ingress                  map to the first egress network link. If R is determined to be
Network 104. Based on how an embodiment is arranged                40   one, then the first network table in the group remains unmodi
and/or configured the incoming network data arriving at the             fied, the second network routing table is right shift rotated by
ingress network links may be routed through physical, logi              the value of R. (one in this non-limiting example). This may
cal, or virtual paths 304-308 to one or more switching chips            result in mapping the second load balancing bin in the second
310-314. The switching chips may apply a load balancing                 Switching chips network routing table to the first egress net
function that may associate the incoming network data with a       45   work link. And, correspondingly, the third load balancing bin
bin in programmed network routing table 316-320. Incoming               in the second Switching chip network routing table would be
network data may be routed through the programmed net                   mapped to the second egress network link. This shift rotation
work route tables 316-320 to signal paths 322-326. In at least          continues until the first load balancing bin is mapped to the
one of the various embodiments, signal path 322-326 may be              last egress network link. Subsequent, network routing tables
physical, logical, or virtual signal paths that may carry the      50   in the group may be shifted by an increment of R based on the
network data to various elements of the embodiment 300. In              previous network routing table in the set.
at least one of the various embodiments, the signal paths                 In at least one of the various embodiments, once the net
322-326 may carry network data from the switching chips                 work routing tables are programmed, load balancing perfor
310-314 and/or programmed network route tables316-320 to                mance may be monitored. If the loadbalancing of the network
a shared bus 328. Continuing from the shared bus, the incom        55   data traffic is not satisfactory, then at least one of the various
ing network data may arrive at its destined the egress network          embodiments may enable reprogramming of the network
link 330 and forwarded on to the next hop (destination).                routing tables again using a different R increment or one of
   In at least one of the various embodiments, the Switching            the various embodiments may choose a different load balanc
chips 310-314 may be arranged to determine the equal cost               ing strategy to meet a determined level of performance.
next hop egress network links which to forward the incoming        60   Exemplary Flowcharts
network data. In embodiments the Switching chip may be                     FIG. 4 illustrates exemplary process 400 for forwarding
arranged to load balance network data to multiple equal cost            network data to equal cost next-hop egress network links. At
next hop egress network links. In at least one of the various           block 402, the process receives incoming network data at an
embodiments, the Switching chips may use allocation func                ingress network link. The network data may come from
tions that may determine which of the equal cost next hop          65   another network that is part of same system as the process or
egress network links to use. A number of considerations may             it may come from an outside network. In any event, to reach
be taken into account when determining the load balancing               its ultimate destination the network data is forwarded to an
        Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 21 of 25


                                                      US 9,049,137 B1
                            11                                                                       12
egress network link that may transmit the network data to the           load balance incoming network data among a plurality of
next hop which may be the ultimate destination for the net              bins, where each bin is mapped to an egress network link. The
work data. In at least one of the various embodiments, the              bucketing function used by at least the embodiments shown in
network data may be OSI Layer 1-4 protocols, such as ATM,               FIGS. 7A and 7B is: H modulo N=Bin, where H is the deter
AppleTalk, IPv4, 1Pv6, TCP/IP, UDP, IPX/SPX, and the like.              mined hashkey for the network data: N is the number of equal
Other embodiments may support higher OSI Layer protocols,               cost next hop egress network links that may be available; and
such as, SMB, HTTP, SNMP, RDP, FTP, RTP, SSH, and the                   Bin is the bin where network data is allocated to for load
like.                                                                   balancing, N may also be the number of bins available.
  Next, at block 404, the process determines a hash value                  Also, the various embodiments depicted in FIGS. 7A, and
based in part on the incoming network data. In at least one of     10   7B may have a Hash Key that is fixed or compressed to a
the various embodiments, metadata extracted from, or asso               length of four bits, thus the generated hash key may have a
ciated with, the incoming network data may be collected. In at          value between 0 and 15 (Ob0000-0b1111). FIG. 7A shows
least one of the various embodiments, a hash digest value may           one of the various embodiments that has been programmed to
calculated by employing a well known hashing technique                  have 16 equal costs next hop egress network links. As shown
such as CRC16, and the like. In at least one of the various        15   in FIG. 7A, incoming network data that results in a hash key
embodiments, the hash value determination may be a feature              of 0 may be allocated to Bin O (BO). Further, incoming net
enabled using built-in functionality of the Switching chips.            work data that may result in a hash key of 7 can be allocated
Also, in at least one of the various embodiments, well-known            to Bin 7 (B7). Further, it should be understood that the hash
fields present in the network data such as the source identifier        key values may be produced in randomized order based on the
and the destination identifier may be combined with some                randomness of the incoming network data in the figure they
additional information to create the hash value. This addi              are shown for clarity and readability. Accordingly, as shown
tional information used when creating the hash value may be             in FIG. 7A, in at least one of the various embodiments, each
of a type that enables determining the various qualities of the         bin may be mapped to one equal cost next hop egress network
network data being processed. Such as, whether the network              link. Thus, if there are 16 egress network links and a range of
data is part of a video stream, stream priority or quality of      25   16 hash keys, the incoming network data is most likely be
service (QoS), and the like. In at least one of the various             evenly distributed across all of the egress network links. The
embodiments, the hash value may be constrained to fixed size            even distribution is illustrated in FIG. 7A by showing that
that establishes a set number of bins in the hash. For example,         each Bin (0-15) is subscribed to the same number of times for
hash values constrained to 4-bits would result in hash key              the full range of the hash keys.
values ranging from 0 through 15 (Ob0000-0b 1111).                 30      Turning to FIG.7B the same bucketing function as shown
   In block 406, the process uses a bucketing function to               in FIG. 7A may be used, however, in the case shown in FIG.
determine the bin that should be associated with the incoming           7B, the embodiment may have five equal cost next hop net
network data. The bin may be applied to a programmed net                work links rather than 16. For this embodiment the hash key
work routing table to determine an egress network link. In at           values 0, 1, 2, 3, and 4 map to Bins 0, 1, 2, 3, and 4, respec
least one of the various embodiments, the bin may be deter         35   tively, this may be the same as the embodiment shown in FIG.
mined by the function B-H modulo N, where B is the bin                  7A. However, for incoming network data that may result in a
index/number, H is the hash value, and N is number of equal             hash key of 5 (Ob0101) the bucketing function allocates the
cost egress network links. The operation of this function is            incoming network data to Bin 0. This may be a result of the
described in more detail in regard to FIG. 7A. Next, at block           hash key range (0-15) exceeding the number of the available
408, the process forwards the network data to the next-hop         40   bins. As the bucketing function is applied, the incoming net
through the determined egress network link and then returns             work data may be unevenly load balanced across the bins.
control to the calling process when finished.                           This may result in one or more of the bins being oversub
   FIG.5A shows for at least one of the various embodiments,            scribed. An oversubscribed bin may result in the correspond
the relationship between Switching chips, bins, and egress              ing equal cost next hop network link being oversubscribed. In
network links. The left column shows C1, C2, C3 represent          45   at least one of the various embodiments, as shown in FIG. 7B,
ing three Switching chips that may be part of one of the                incoming network data may be allocated to Bin O (BO) four
various embodiments. The top row of the table shows the                 times while the other Bins (B1-B4) may be allocated three
equal cost next hop egress network links, L0-L4 for this                times.
non-limiting exemplary embodiment. The values, B0-B4 rep                   Returning to FIG.5A, in at least one of the various embodi
resent the Switching chip bins. As shown, this embodiment          50   ments, three Switching chips may be used, with each Switch
may have three Switching chips C1, C2, C3, five egress net              ing chip routing to the same five equal cost next hop egress
work links L0-L4, and five bins B0-B4. Each row shows how               network links (L0-L4). As discussed above, a bucketing func
a Switching chip’s network routing table is programmed to               tion may result in the same number of Bins (B0-B4) as the
map bins to egress network links. In FIG.5A, the bins for each          number of equal cost next hop network links. In FIG. 5A, all
Switching chip are mapped “straight across' to a egress net        55   three Switching chips may be programmed so incoming net
work link, e.g., for each Switching chip bin B0 is mapped to            work data allocated to Bin B0 may be routed to egress net
egress network link L0, bin B1 is mapped to egress network              work link L0. Likewise, all three switching chips may be
link L1, and so on. The configuration depicted in FIG. 5A               programmed so incoming network data allocated to Bin B1 is
results in incoming network data processed by Switching chip            routed to egress network link L1. Further, B2 is routed to L2.
C1 that is determined to map into the second bin (B1) to be        60   B3 is routed to L3, and B4 is routed to L4.
forwarded to the next-hop by way of egress network link L1.               In an embodiment programmed as depicted in FIG. 5A,
FIGS. 5B, and 5C depict various embodiments arranged and                FIG. 6A shows the number of times incoming network data
programmed to map the bins to egress network links using                are routed to each egress network link (L0-L4). As shown in
configurations that are different than shown in FIG. 5A.                FIG. 6A, in at least one of the various embodiments, that may
   In at least one of the various embodiments, bucketing func      65   have three Switching chips with network routing tables pro
tions similar to those depicted in FIGS. 7A and 7B may be               grammed as shown in FIG.5A, incoming network data can be
used. As discussed above, bucketing functions may be used to            routed 12 times to equal cost next hop egress network link L0
        Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 22 of 25


                                                      US 9,049,137 B1
                                13                                                                     14
when other egress network links L1-L4 have been routed 9                functions, all parameters that may be required by a routing a
times. FIG. 8A, further illustrates the oversubscription of             function, range orbit-size of hash keys (H), number of ingress
egress network link L0 in the aggregate when an embodiment              network links, and the like. Some or all of the configuration
is programmed as depicted in FIG. 5A. In at least one of the            parameters may be Supplied by a configuration file, config
various embodiments, shown in FIG. 8A, egress network link              ured by an operator using a user interface or command-line
LO can be oversubscribed by 33% compared to the other                   interface, determined dynamically by a program that interro
egress network links (L1-L4). Likewise, if an operator wants            gates the respective elements of the embodiment, and the like.
to avoid traffic loss that may occur because of oversubscrip               Next, the process continues to block 904 and programs the
tion, the incoming network data flow may be reduced so the              network routing tables that are used to route incoming net
oversubscribed egress network link (LO) is utilized up to          10   work data to equal cost next hop egress network links. The
100% capacity with the remaining egress network links (L1               network routing tables can be programmed in different ways,
L4) scaled to 75% utilization. In this case, overall egress             Such as by an automated process oran operator. In at least one
network link utilization may be reduced to 80% (e.g., 80%–              of the various embodiments, a plurality of Switching chips
(100%+4*75%)/5).                                                        may have separate routing tables that are programmed to
   In at least one of the various embodiments, the mapping of      15   cooperatively route the network data to equal cost next hop
the equal cost next hop egress network links to Switching chip          egress network links. For example, even though the Switching
bins may be modified by right shift rotating the network                chips and their associated network routing tables may be
routing table of a Switching chip relative to other Switching           separate and distinct, they can be programmed so the network
chips in the same group. FIG. 5B shows an embodiment                    routing tables and the Switching chips are optimized as a unit.
where Switching chip C2 is programmed to map bins to egress                Next, the process may continue to block 906 and routes
network links by applying a right shift value of (R=11). In this        incoming network data by using the programmed network
embodiment Switching chip C3 maps bins to egress network                routing tables. At block 908, as the incoming network data is
links right shift rotating one relative to Switching chip C2.           routed through the programmed network routing tables, in at
Similarly, in an embodiment depicted in FIG.5C the switch               least one of the various embodiments, the process may moni
ing chips have the mapping of bins (B0-B4) to egress network       25   tor the load balancing of network data across the equal cost
links (LO-L4) right shift rotated twice (R=2) relative to the           next hop egress network links. Monitoring may be enabled by
prior switching chip. As noted before, the various embodi               observing and analyzing network data that is routed through
ments are not limited to having three Switching chips. Nor, are         each equal cost next hop egress network link. Also, another of
they limited to having five egress network links and five bins.         the various embodiments may monitor the distribution of
Also, the shifting values should not be considered to be lim       30   network data by tracking the amount of network data received
ited to 0, 1, or 2. Further, it should be appreciated one of            at the endpoints of the equal cost next hop egress network
ordinary skill in the art that programming switching chips to           links. Also, in at least one of the various embodiments, per
route equal cost next hop egress network links is not limited           formance monitoring may be further enabled by using packet
to mapping bins to egress network links. The FIG. 5A-5B                 drop counters and/or queue drop counters that may be
depicts at least one embodiment and has been presented in          35   exposed by Switching systems. Monitoring of network data
detail for the purposes of clarity.                                     distribution can be enabled by logging network protocol and/
   FIG. 6B shows how incoming network data may be routed                or packet headers and analyzing the collected data at future
for at least one of the various embodiments where the switch            time. Another of the various embodiments may monitor the
ing chips are programmed as depicted in FIG. 5B. As shown               distribution of network data across the equal cost next hop
in FIG. 6B, in this embodiment, incoming network data is           40   egress network links by employing real-time probes, such as,
routed to equal cost next hop egress network links L0-L2 ten            protocol analyzers, traffic flow analyzers, SNMP, and the like.
times each and to equal cost next hop egress network links              In at least one of the various embodiments, distribution moni
L3-L4 nine times each. L0-L2 may be oversubscribed but as               toring may trigger a process that notifies an operator or a
shown in FIG. 8B, an embodiment programmed in this man                  Supervisory process when the distribution monitoring detects
ner may in aggregate load balance incoming network links           45   suboptimal or anomalous behavior. Notifications may be
more evenly that an embodiment programmed as depicted in                enabled by using one or more of well known methods such as
FIG. 5A. Another embodiment programmed as shown in FIG.                 email, text messaging, instant messaging, SNMP alarms,
5C also indicates a similar improvement in load balancing               event logging, system logging, user-interface alerts, and the
over the programming used in FIG. 5A.                                   like.
   FIG.9 is a flow chart for exemplary process 900, for at least   50     At decision block 910, in at least one of the various
one of the various embodiments, to determine how to adapt               embodiments, the exemplary process determines if the cur
and program Switching chip programmed network routing                   rent programmed network routing tables are satisfactorily
tables to improve the load balancing of incoming network                load balancing network data across the equal cost next hop
data across equal cost next hop egress network links.                   egress network links. In at least one of the various embodi
Improvement may mean that the performance of an embodi             55   ments, the process measures the performance of the load
ment is approaching or equals one or more desired perfor                balancing by comparing the utilization of each of equal cost
mance targets, such as, evenly distributing incoming network            next hop egress network links to at least one determined
data across the equal cost next hop egress network links,               threshold value. Threshold values may be determined from a
distributing incoming network data to equal cost next hop               configuration file, memory storage, and the like. In another of
egress network links with a desired proportional distribution      60   the various embodiments, an operator may determine a per
of load (e.g., in Some cases it may be desirable for one egress         formance threshold by direct observation.
network link to carry more network data than the others.), and             In another of the various embodiments, the process oper
the like.                                                               ates in a testing or learning mode where the performance of
  After a start block, the process continues to block 902 and           the current programmed network routing tables is analyzed to
determines the initial configuration parameters. Parameters        65   determine how they perform relative to other instances of
may include the number of Switching chips, the number of                programmed network routing tables. A learning mode may
equal cost next hop egress networklinks, the available routing          enable embodiments to learn or discover the best settings and
        Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 23 of 25


                                                        US 9,049,137 B1
                                15                                                                       16
configuration when an optimal solution may not be apparent.                   In at least one of the various embodiments, there may be
In at least one of the various embodiments, the testing may be             multiple Switching chips, each with a separate programmable
performed automatically by a program that is monitoring load               network routing table. In some multi-chip embodiments Sub
balancing similar to the actions discussed in regard to block              sequent Switching chip network routing tables may be pro
908. Alternatively, another of the various embodiments may            5    grammed based on right-shifting the assignment values rela
enable the operator to make the decision whether the current               tive to the previous programmed switching chip. See, FIGS.
programmed network table is performing better or worse than                5A-5C. Continuing on to decision block 1108, if the process
previously programmed network routing tables.                              determines that more network routes require programming,
   If at decision block 910 it is determined that the pro                  the process may jump back to block 1106. Otherwise, if there
grammed network routing table is not performing as desired,           10   are no more network routes to program the process may return
the process may return to process block 904 and reprogram                  to the calling process.
the network routing tables. But, if the programmed network                   In at least one of the various embodiments, shown in FIG.
routing tables are performing satisfactorily the process may               12, exemplary process 1200, at block 1202, receives network
continue to block 912. If an embodiment determines that
                                                                           data at one or more ingress network links. Various embodi
                                                                      15   ments may be arranged or operable to accept network data
there is more network data available for routing, the process              that may be in a variety of protocols and formats, such as,
jumps back to block 906 and continues routing network data.                Ethernet, IP, TCP/IP, UDP, IPX/SPX, SSL, X.25, Frame
If there is no more network data available for routing, the                relay, ATM, MPLS, HTTP, and the like.
process returns to the calling process.                                       Continuing to block 1204, in at least one of the various
   FIG. 10 shows a flow chart for exemplary process 1000                   embodiments, the process determines a load balancing func
programming network routing tables. In at least one of the                 tion to use to load balance the incoming network data. The
various embodiments, after entering a start block, the process             process examines the contents of the network data and deter
at block 1002 determines the number of equal cost next hop                 mines a load balancing function based on the contents of the
egress network links (N). Continuing to block 1004, the pro                network data. The header fields and meta-data that are asso
cess determines the number of Switching chips (c). Next,              25   ciated with the incoming network data may be examined as
continuing to block 1006, the process determines the number                well. Another of the various embodiments may examine the
hashing bits available (K-the bit-size of the hash values).                equal cost next hop egress networklinks that are available and
Next, continuing to block 1008, the right shift value (R) is set           apply information about the egress network links to aid in
to zero (0). After the above described initialization actions,             determining a load balancing function. Factors that may be
the process continues to block 1010 and programs the net              30   considered when determining a load balancing function can
work routing table for each Switching chip. Next, the process              include, configuration data stored in memory or in a file, the
returns to the calling process.                                            source of the network data, the destination of the network
   FIG. 11 shows a flow chart for exemplary process 1100 for               data, the media or content type of the network data, current
programming networking routing tables for a Switching chip.                load/usage patterns on the available egress network links,
After a start block, the process continues to block 1102 where        35   available routing/switching hardware, available routing/
the set of equal cost next hop egress network links (N) are                Switching Software, and the like.
determined. Continuing on to block 1104, the process deter                    Continuing to block 1206, the process determines the equal
mines a network routing table right-shift value (R). Embodi                cost next hop egress network link for the incoming network
ments may determine Ra variety of ways, including but not                  data based on the determined load balancing function. At
limited to, retrieving from a configuration file, retrieving from     40   block 1208, the process may route the network data to the
a memory store, receiving the value from a calling process,                determined destination through the determined equal cost
receiving the value from an operator entering the value into a             next hop egress network link. Next, the process returns to the
user-interface, calculating the value based on rules or pro                calling process.
gram code that may be part of the load balancing function, and               In at least one of the various embodiments, as shown in
the like.                                                             45   FIG. 13, exemplary process 1300 programs network routes
   Continuing to block 1106, the process programs network                  using a determined load balancing function. After a start
routes for equal cost next hop egress network links by shifting            block, the process advances to block 1302 to determine the set
the routes based at least in part on the right-shift value R. In at        of equal cost next hop egress network links.
least one of the various embodiments, programming a net                       Continuing on to block 1304, the process determines a load
work route may result in the assignment of a Switching chip           50   balancing function for use in determining how to program the
bin to a particular equal cost next hop egress network link. At            network routes. Factors that may be applied when determin
least one of the various embodiments may program a Switch                  ing a load balancing function can include, configuration data
ing chip network routing table as depicted in FIG. 5B or FIG.              stored in memory or in file, the anticipated source of the
5C. FIG. 5B shows one non-limiting example of a pro                        network data, the anticipated destination of the network data,
grammed network routing table where for Switching chip C1,            55   the expected media or content type of the network data, load/
Bin B0 is assigned to egress network link L0, Bin B1 is                    usage patterns on the available egress network links, available
assigned to egress networklink Ll, and so on. FIG. 5B shows,               routing/switching hardware, available routing/switching
for at least one of the various embodiments, that the network              Software, operator preferences, and the like.
routing table for Switching chip C2 is programmed with a                      Continuing to block 1306, the process programs network
right-shift value of 1 (R=1). Thus, as shown in this non              60   routes for equal cost next hop egress network links based in
limiting example, C2's Bin B0 is assigned to egress network                part on the load balancing function. In at least one of the
link L1, Bin B1 is assigned to egress network link L2, Bin B2              various embodiments, factors unrelated to the load balancing
is assigned to egress network link L3, Bin 3 is assigned to                function may be considered when programming the network
egress network link L4, and Bin B4 is assigned to egress                   routes Such as, configuration data stored in memory or in file,
network link L0. And, switching chip C3's network routing             65   the anticipated Source of the network data, the anticipated
table is programmed using a right-shift value of 1, where the              destination of the network data, the expected media type or
shift is based on switching chip C2's network routing table.               content type expected network traffic, load/usage patterns on
       Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 24 of 25


                                                       US 9,049,137 B1
                                 17                                                                    18
the available egress network links, available routing/switch                  plurality of switching chips differs from a second set of
ing hardware, available routing/switching software, and the                   routing table entries corresponding to a second Switch
like. In at least one of the various embodiments, the program                 ing chip in the plurality of Switching chips:
ming of the network routes may be automated by using other                 a memory for storing instructions;
programs. In another of the various embodiments an operator                a processor for executing instructions that perform actions,
may program the network routes using a user-interface. Such                   including:
as, a web-based graphical interface, a command line inter                     receiving data from an ingress network link at the net
face, and the like.                                                             work device;
  Continuing to decision block 1308, the process can jump                     employing the network device to determine an identifier
back to block 1306 if there are more network routes to pro          10
                                                                                value based in part on the received data;
gram. However, if there are no more network routes to pro                     determining, by one of the plurality of Switching chips
gram, the process returns to the calling process.                               using the corresponding respective routine table, one
  What is claimed as new and desired to be protected by                         of a plurality of egress network links available to the
Letters Patent of the United States is:
                                                                                 network device with at least a calculation based on the
   1. A method for load balancing data flow for a network           15
device, comprising:                                                             identifier value and an amount of the plurality of
   programming, for each of a plurality of Switching chips                      egress network links, wherein the amount is not a
      within a network device, a routing table with respective                  power of 2; and
      routing table entries to load balance forwarded data,                   forwarding the received data to a next hop over the
      wherein a first set of routine table entries corresponding                determined one of the plurality of egress network
      to a first Switching chip in the plurality of Switching                    links.
      chips differs from a second set of routing table entries              9. The apparatus of claim 8, further comprising if a distri
      corresponding to a second Switching chip in the plurality          bution of data forwarded over the plurality of egress network
      of Switching chips;                                                link is relatively non-equivalent, programming the respective
   receiving data from an ingress network link at the network       25   routing table entries for at least one Switching chip within the
     device;                                                             network device to load balance the forwarded data in a rela
  employing the network device to determine an identifier                tively equivalent distribution over the plurality of egress net
    value based in part on the received data;                            work links.
  determining, by one of the plurality of Switching chips                   10. The apparatus of claim 8, wherein determining the
    using the corresponding respective routing table, one of        30   identifier value further comprises performing a hash calcula
    a plurality of egress network links available to the net             tion on the received data to determine a hash value.
     work device with at least a calculation based on the                  11. The apparatus of claim8, wherein the calculation based
     identifier value and an amount of the plurality of egress           on the identifier value and the amount of the plurality of
     network links, wherein the amount is not a power of 2:              egress network links is a modulo calculation.
     and                                                            35     12. The apparatus of claim 8, further comprising monitor
   forwarding the received data to a next hop over the deter             ing a distribution of the forwarded data over the plurality of
      mined one of the plurality of egress network links.                egress network links.
   2. The method of claim 1, further comprising if a distribu              13. The apparatus of claim 8, further comprising employ
tion of data forwarded over the plurality of egress network              ing at least one of a plurality of functions to load balance the
link is relatively non-equivalent, re-programming the respec        40   data over the plurality of egress network links.
tive routing table entries for at least one Switching chip within           14. The apparatus of claim8, wherein the forwarding of the
the network device to load balance the forwarded data in a               data is performed based at least in part on an equal cost
relatively equivalent distribution over the plurality of egress          multi-path (ECMP) routing function to load balance the data
network links.                                                           over the plurality of egress network links.
   3. The method of claim 1, wherein determining the identi         45     15. A non-transitory processor readable storage media that
fier value further comprises performing a hash calculation on            includes instructions, wherein execution of the instructions
the received data to determine a hash value.                             by a processor enables actions for load balancing of data flow
  4. The method of claim 1, wherein the calculation based on             for a network device, comprising the actions of:
the identifier value and the amount of the plurality of egress             programming, for each of a plurality of Switching chips
network links is a modulo calculation.                              50        within a network device, a routing table with respective
   5. The method of claim 1, further comprising monitoring a                   routing table entries to load balance forwarded data,
distribution of the forwarded data over the plurality of egress               wherein a first set of routing table entries corresponding
network links.                                                                to a first Switching chip in the plurality of Switching
   6. The method of claim 1, further comprising employing at                   chips differs from a second set of routine table entries
least one of a plurality of functions to load balance the data      55         corresponding to a second Switching chip in the plurality
over the plurality of egress network links.                                    of Switching chips;
   7. The method of claim 1, wherein the forwarding of the                 receiving data from an ingress network link at the network
data is performed based at least in part on an equal cost                     device;
multi-path (ECMP) routing function to load balance the data                employing the network device to determine an identifier
over the plurality of egress network links.                         60       value based in part on the received data;
   8. An apparatus for load balancing data flow over a net                 determining, by one of the plurality of Switching chips
work, comprising:                                                            using the corresponding respective routing table, one of
   a network device with a plurality of Switching chips:                     a plurality of egress network links available to the net
   one or more routing tables storing, for each Switching chip                work device with at least a calculation based on the
      in the plurality of Switching chips, a respective set of      65        identifier value and an amount of the plurality of egress
     routine table entries, wherein a first set of routine table              network links, wherein the amount is not a power of 2:
     entries corresponding to a first Switching chip in the                   and
       Case 6:20-cv-00473-ADA Document 42-19 Filed 11/04/20 Page 25 of 25


                                                      US 9,049,137 B1
                              19                                         20
   forwarding the received data to a next hop over the deter
      mined one of the plurality of egress network links.
   16. The media of claim 15, further comprising if a distri
bution a distribution of data forwarded over the plurality of
egress networks link is relatively non-equivalent, re-pro           5
gramming the respective routing table entries for at least one
switching chip within the network device to load balance the
forwarded data in a relatively equivalent distribution over the
plurality of egress network limits.
   17. The media of claim 15, wherein determining the iden          10
tifier value further comprises performing a hash calculation
on the received data to determine a hash value.
  18. The media of claim 15, wherein the calculation based
on the identifier value and the amount of the plurality of
egress network links is a modulo calculation.                       15
   19. The method of claim 15, further comprising monitoring
a distribution of the forwarded data over the plurality of
egress network links.
   20. The media of claim 15, further comprising employing
at least one of a plurality of functions to load balance the data
over the plurality of egress network links.
   21. The media of claim 15, wherein the forwarding of the
data is performed based at least in part on an equal cost
multi-path (ECMP) routing function to load balance the data
over the plurality of egress network links.                         25
                        k   k   k   k   k
